DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Viktor Simkovic, Reg No. 56,012 on 05/05/2022.

This application has been amended in claims 1, 11, and 20.
The application has been amended as follows: 

Claims:
1.	(Currently amended) A method comprising:
	maintaining, by a computer device, an Internet of Things (IoT) device database that stores, for an IoT device, an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device changes from a sleep state to an awake state;
	receiving, by the computer device, a first indication from a first application server device that the IoT device has entered an awake state;
	sending, by the computer device and without receiving input from a user, an instruction to the first application server device to instruct the IoT device to remain in the awake state, in response to receiving the first indication from the first application server device that the IoT device is in the awake state;
	accessing, by the computer device, the IoT device database to identify a second application server device associated with the IoT device, wherein the second application server device is different from the first application server device; and
	sending, by the computer device, a second indication to the second application server device that the IoT device is in the awake state based on the received first indication from the first application server device.

2.	(Original) The method of claim 1, further comprising:
	establishing a communication channel with the second application server device;
	receiving, from the second application server device, a registration request for the IoT device, wherein the registration request indicates that the second application server device is to be notified when the IoT device enters an awake state; and
	updating the application server device list for the IoT device in the IoT device database based on the received registration request.

3.	(Original) The method of claim 2, further comprising:
	sending an instruction to the second application server device to send a message to the computer device when the second application server device receives a message from the IoT device indicating that the IoT device has entered the awake state; and
	monitoring the established communication channel for messages relating to the IoT device.

4.	(Canceled)

5.	(Previously presented) The method of claim 1, wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake for a particular time period.

6.	(Previously presented) The method of claim 1, wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake until a message is received from the second application server device.

7. 	(Original) The method of claim 1, further comprising:
	receiving, from a third application server device, a registration request, wherein the registration request indicates that the third application server device is to receive updates relating to particular IoT devices; and
	updating the IoT device database based on the received registration request.

8.	(Original) The method of claim 7, further comprising:
	sending an update to the third application server device, wherein the update includes information indicating that the IoT device is in the awake state, based on the received first indication from the first application server device.

9.	(Original) The method of claim 1, further comprising:
	receiving a request from a third application server device inquiring as to whether the IoT device is in the awake state; and
	sending a message to the third application server device indicating whether the IoT device is in the awake state, in response to receiving the request from the third application server device.

10.	(Original) The method of claim 1, wherein the second application server device includes a Firmware-Over-The-Air (FOTA) device.

11.	(Currently amended) A device comprising:
	a memory storing instructions; and
	a processor configured to execute the instructions to:
maintain an Internet of Things (IoT) device database that stores, for an IoT device in the IoT device database, an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device is determined to be in an awake state;
receive a first indication from a first application server device that the IoT device is in an awake state;
send, without receiving input from a user, an instruction to the first application server device to instruct the IoT device to remain in the awake state, in response to receiving the first indication from the first application server device that the IoT device is in the awake state;
access the IoT device database to identify a second application server device associated with the IoT device, wherein the second application server device is different from the first application server device; and
send a second indication to the second application server device that the IoT device is in the awake state based on the received first indication from the first application server device.

12.	(Original) The device of claim 11, wherein the processor is further configured to:
	establish a communication channel with the second application server device;
	receive, from the second application server device, a registration request for the IoT device, wherein the registration request indicates that the second application server device is to be notified when the IoT device enters an awake state; and
	update the application server device list for the IoT device in the IoT device database based on the received registration request.

13.	(Original) The device of claim 12, wherein the processor is further configured to:
	send an instruction to the second application server device to send a message to the computer device when the second application server device receives a message from the IoT device indicating that the IoT device has entered the awake state; and
	monitor the established communication channel for messages relating to the IoT device.

14.	(Canceled)

15.	(Previously presented) The device of claim 11, wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake for a particular time period.

16.	(Previously presented) The device of claim 11, wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake until receiving a message from the second application server device.

17.	(Original) The device of claim 11, wherein the processor is further configured to:
	receive, from a third application server device, a registration request, wherein the registration request indicates that the third application server device is to receive updates relating to particular IoT devices;
	update the IoT device database based on the received registration request; and
	send an update to the third application server device, wherein the update includes information indicating that the IoT device is in the awake state, based on the received first indication from the first application server device.

18.	(Original) The device of claim 11, wherein the processor is further configured to:
	receive a request from a third application server device inquiring as to whether the IoT device is in the awake state; and
	send a message to the third application server device indicating whether the IoT device is in the awake state, in response to receiving the request from the third application server device.

19.	(Original) The device of claim 11, wherein the second application server device includes a Firmware-Over-The-Air (FOTA) device.

20.	(Currently amended) A non-transitory computer-readable memory device storing instructions executable by a processor, the non-transitory computer-readable memory device comprising:
	one or more instructions to maintain an Internet of Things (IoT) device database that stores, for an IoT device in the IoT device database, an application server device list that identifies a plurality of application server devices that are to be notified when the IoT device is determined to be in an awake state;
one or more instructions to receive a first indication from a first application server device that the IoT device is in an awake state;
one or more instructions to send, without receiving input from a user, an instruction to the first application server device to instruct the IoT device to remain in the awake state, in response to receiving the first indication from the first application server device that the IoT device is in the awake state;
one or more instructions to access the IoT device database to identify a second application server device associated with the IoT device, wherein the second application server device is different from the first application server device; and
one or more instructions to send a second indication to the second application server device that the IoT device is in the awake state based on the received first indication from the first application server device.

21.	(Previously presented) The non-transitory computer-readable memory device of claim 20, wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake for a particular time period.

22.	(Previously presented) The non-transitory computer-readable memory device of claim 20, wherein the instruction to the first application server device includes an instruction to instruct the IoT device to remain awake until receiving a message from the second application server device.

Examiner’s Comment
	Claims 1-3, 5-13, 15-22 are allowable over the prior art of record for the reasons stated on pp 9-17 of the Applicant’s Arguments/Remarks filed on 02/10/2022.  The Examiner’s Amendment shown above clarifies that the notification is sent “without receiving input from a user”.  An updated search was conducted and no prior art was discovered to read on the claims.  Therefore, claims 1-3, 5-13, 15-22 are allowed.

Prior Art:
US PGPub 2020/0275350 (Kodaypak) teaches A network device can receive a request from an application server for availability information associated with a response period in which a user equipment is responsive to communications, Abstract.  Kodaypak teaches on an IoT application server that notifies a computing device when a particular device wakes up.  However, Kodaypak does not teach that the computing device (through the IoT application server) instructs the IoT device to stay awake.  Kodaypak does not teach that the computing device determines another server that is on a list of subscribers to the IoT device that needs to be notified when the IoT device is awake.  Therefore, Kodaypak does not teach on the details of the independent claims.

US 2021/0184931 (Yao) teaches a system for installing multiple Internet-of-Things (IoT) devices may include a multi-device hub communicatively coupled to each of multiple IoT devices, Abstract.  Yao teaches on multiple IoT devices and multiple IoT application servers.  However, Yao does not teach on a proxy IoT application server that notifies a computing device when a particular device wakes up, where the computing device (through the IoT application server) instructs the IoT device to stay awake.  Yao does not teach that the computing device then determines another server that is on a list of subscribers to the IoT device that needs to be notified when the IoT device is awake.  Therefore, Yao does not teach on the details of the independent claims.

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.J.H/Examiner, Art Unit 2454            
         
/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454